Citation Nr: 1307140	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-28 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011 and June 2012, this case was remanded for additional development.  The case is now, once more, before the Board for appellate review.

In December 2010, the Veteran claimed entitlement to service connection for hypertension.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration. 
 

FINDINGS OF FACT

1.  The evidentiary record preponderates against finding that the appellant has a diagnosis of posttraumatic stress disorder.

2.  To the extent the Veteran suffers from an acquired psychiatric disorder other than posttraumatic stress disorder, that disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including posttraumatic stress disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in April and August 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA and private treatment records and examination reports, various articles, and a statement from the Veteran's former service colleague.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, to include, specifically, posttraumatic stress disorder.  In pertinent part, it is contended that, in April 1982, while in service, the Veteran's unit was involved in a massive parachute jump, during the course of which a number of participants died or were severely injured.  As a result of this traumatic incident, it is alleged, the Veteran developed posttraumatic stress disorder.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for posttraumatic stress disorder currently requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where the evidence establishes a diagnosis of posttraumatic stress disorder during service, and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the appellant's lay testimony alone may establish the occurrence of the claimed inservice stressor.  

Where the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  

Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stressor, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance which involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304.  

In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulation; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

In the present case, the Veteran's DD Form 214 shows that he served as a wheeled vehicle repairman/wheeled vehicle power generation mechanic.  In pertinent part, his badges included the parachute badge. 

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder, including a posttraumatic stress disorder.  

Postservice the earliest clinical indication of an acquired psychiatric disorder is revealed by a report from the Veteran's psychiatrist dated in May 2008, almost 25 years following his discharge from service, at which time he was seen for a psychiatric evaluation.  At the time of that evaluation, the Veteran reported serving three years with the 82nd Airborne Division, during which time he had a total of 36 jumps.  According to the Veteran, most of his problems originated on April 12, 1982, at which time his unit was in the Mojave Desert at Fort Irwin, California, participating in a massive parachute jump.  Reportedly, during the course of the aforementioned jump, the Veteran's unit encountered a powerful updraft which blew many of his fellow soldiers off course, and "slammed them into the ground."  According to the Veteran, one of his comrades, who had jumped from 800 feet, fell to his death because his parachute did not fully open.  

When questioned, the Veteran indicated, following the aforementioned incident, his approach to life began to change.  Reportedly, the Veteran developed dreams and nightmares, and found it difficult to sleep.  Further noted was that the Veteran began drinking in an effort to sleep.  According to the Veteran, he experienced daily flashbacks, as well as intense fear and discomfort when he recalled the aforementioned incident.  Also noted were problems with anger, resulting in "friction with the law."  The pertinent diagnoses noted at the time of examination were chronic posttraumatic stress disorder, recurrent major depressive disorder, and alcohol abuse.  The examiner noted that the source of the information provided at the time of examination was "the (Veteran) himself."  

During the course of VA outpatient treatment in early December 2011, it was noted that the Veteran had a past psychiatric diagnosis of depression.  Further noted was the Veteran's report that he had been more anxious and depressed over the last several months due to the fact that he had been without his medication.  According to the Veteran, he had experienced problems with racing, anxious thoughts, as well as an inability to fall asleep.  Also reported were problems with alcohol abuse and marijuana, as well as chronic passive suicidal ideation without intent or plan.  

According to the examiner, the Veteran had a history of anxiety and depression, with accompanying history of a robust response to medication.  Reportedly, the Veteran's presentation was complicated by ethyl alcohol and marijuana use.  Multiple elements of the Veteran's history, for example, his criminal activity/violence, irritability, inability to hold a job, unstable interpersonal relationships, and chronic suicidal ideation were opined to be suggestive of a cluster B personality disorder.  The examiner noted was the presence of "possible posttraumatic stress disorder," although the examiner found that it was difficult to discuss any of the Veteran's history or symptomatology "given his perseverance on receiving his psychotropic medications."  The pertinent diagnoses noted were anxiety not otherwise specified; depression, not otherwise specified; alcohol abuse, rule out dependence; cannabis abuse, rule out dependence; rule out substance-induced mood disorder; and rule out substance-induced anxiety disorder.  Also noted was a diagnosis of "rule out" cluster B personality disorder.  

In February 2012, the Joint Services Records Research Center (JSRRC) reported that they "were able to verify that, on March 30, 1982, the 782nd Maintenance Battalion (the Veteran's unit) sustained two casualties due to a parachute accident at Fort Irwin, California."  Given that the JSRRC had verified the Veteran's contentions, it was determined that corroborating evidence had been provided to a degree to which the Appeals Management Center could concede the Veteran's stressor.  

At the time of a VA psychological examination in April 2012, it was noted that the Veteran's claims folder and medical records were available and reviewed.  Significantly, in the opinion of the examiner, the Veteran's symptoms did not meet the diagnostic criteria for posttraumatic stress disorder set forth in the American Psychiatric Association's Diagnostic & Statistical Manual of Mental Disorders (4th edition) (DSM-IV).  Nor did the Veteran have a mental disorder which conformed with DSM-IV criteria, which is to say, he did not have a recognized mental diagnosis.  According to the examiner, the Veteran's condition was less likely than not incurred in or caused by an inservice injury, event, or illness.  

Following a review of the Veteran's claims folder, medical records, and psychometric testing, as well as a psychosocial and diagnostic interview, the examiner opined that the Veteran's overall presentation was consistent with inaccurate self-reporting.  Notwithstanding the fact that individuals who presented with inaccurate self-reporting of symptoms might very well have mental health symptoms which were clinically significant and distressing, based on the inaccuracy of the Veteran's report, it was not possible to determine the current level of social or occupational functioning.  While the examiner noted that the Veteran had previously been diagnosed with posttraumatic stress disorder, anxiety not otherwise specified, and depression not otherwise specified, due to concerns having to do with the inaccuracy of the Veteran's reporting, a diagnosis could not be rendered with any degree of confidence.  

At the time of VA outpatient treatment in May 2012, there was noted a clinical assessment of anxiety and depression, not otherwise specified; alcohol abuse, rule out dependence; cannabis abuse, in full early remission; rule out substance-induced mood disorder; rule out substance-induced anxiety disorder; and "rule out malingering."  Also noted was a diagnosis of "rule out" cluster B personality disorder.  The examiner did not link any disorder to service, to include the appellant's verified in-service stressor.

At an August 2012 VA psychiatric examination it was noted that the Veteran's claims folder and other medical records, including Virtual VA records, were available, and had been reviewed by all three examiners, including two VA psychiatrists and one VA psychologist.  Following the examination the examiners opined that the Veteran's symptoms did not meet the diagnostic criteria for posttraumatic stress disorder as delineated in DSM-IV.  It was also opined that the Veteran did not exhibit any other clinically-identifiable mental disorder.  According to the examiners, the Veteran's presentation during the evaluation showed evidence of inaccurate self-reporting and malingering.  While it was again noted that individuals who presented with inaccurate self-reporting of symptoms might very well have mental symptoms which were clinically significant and distressing, the examiners found that based on the inaccuracy of the Veteran's report, it was not possible to ascertain without undue speculation the type or severity of the symptoms the appellant was currently experiencing.  Nor was it possible to determine the Veteran's current level of functioning at the time of examination.  In the opinion of the examiners, it was not at least as likely as not the case that the Veteran's symptoms and presentation had their origin during, or were in some way the result of, his period of active military service.  

The Board acknowledges that, at the time of the May 2008 private psychiatric examination the examiner opined that the Veteran was suffering from a posttraumatic stress disorder, as well as a major depressive disorder.  However, that examiner freely admitted that the source of his clinical information was "the Veteran himself."  Hence, the examiner's diagnoses appear to have been based solely on history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of those diagnoses, the examiner had access to either the claims folder or the appellant's service treatment records.  Further, no rationale was offered for the examiner's opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, the aforementioned VA opinions are highly probative, given that they were based upon a review of the Veteran's entire claims folder, as well as full examinations, including both history and clinical findings, and extensive psychometric testing.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens.  The examiners found that the Veteran did not, at present, suffer from an acquired psychiatric disorder, to include a posttraumatic stress disorder due to service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his alleged posttraumatic stress disorder to a traumatic incident in service involving a parachute jump "gone wrong."  However, not until April 2008, many years following his discharge from service, did the Veteran file a claim for service connection for post-traumatic stress disorder.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's statements, as well as those submitted in support of his claim, regarding the origin of his alleged posttraumatic stress disorder.  However, the Board rejects those assertions to the extent that they seek to etiologically relate his current psychiatric symptomatology to an inservice stressful event.  While the inservice stressful event has been verified, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  In fact, VA examiners have repeatedly concluded that the Veteran is exaggerating his symptoms.  Moreover, as a lay person, the Veteran is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Such evidence is to the effect that the Veteran does not currently suffer from a posttraumatic stress disorder, or, for that matter, any other clinically-identifiable acquired psychiatric disorder.  Under the circumstances, the Veteran's claim for service connection must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


